Citation Nr: 1141532	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, from January 1, 2003 through October 28, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, since January 1, 2004.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, from January 1, 2003 through March 9, 2010.

4.  Entitlement to an evaluation in excess of 20 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, since March 10, 2010.

5.  Entitlement to an initial evaluation of 20 percent for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 2002.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case was subsequently transferred to the RO in Louisville, Kentucky, due to a change in Veteran's address of record.


FINDINGS OF FACT

1.  From January 1, 2003 through October 28, 2003, the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine was manifested by a moderate limitation of motion of the thoracolumbar spine, consisting of forward flexion ranging from 30 to 80 degrees and a combined range of motion in excess of 120 degrees; tenderness over the paraspinal musculature; normal motor strength; normal sensation; normal gait; and no incapacitating episodes.

2.  Since January 1, 2004, the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine has been manifested by 
a moderate limitation of motion of the thoracolumbar spine, consisting of forward flexion ranging from 60 to 70 degrees and a combined range of motion in excess of 120 degrees; tenderness over the paraspinal musculature; normal motor strength; normal gait; and no incapacitating episodes.

3.  From January 1, 2003 through March 9, 2010, the Veteran's status post C5-6, 
C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, was manifested by no more than a slight limitation of motion of the cervical spine, with forward flexion ranging from 30 to 60 degrees and a combined range of motion of the cervical spine greater than 170 degrees; localized tenderness; normal spinal contour; normal gait; and complaints of pain and stiffness.  During this period, the Veteran's cervical spine disorder is not shown to have resulted in any chronic orthopedic or neurological manifestations or any incapacitating episodes.

4.  Since March 10, 2010, the Veteran's status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, has been manifested by no more than a moderate limitation of motion of the cervical spine, with forward flexion to 25 degrees and a combined range of motion of the cervical spine of 145 degrees; localized tenderness; normal gait; and complaints of pain and stiffness.  During this period, the Veteran's cervical spine disorder is not shown to have resulted in any chronic orthopedic or neurological manifestations or any incapacitating episodes.

5.  Since the initial grant of service connection, the Veteran's prostatitis has been manifested predominantly by a voiding dysfunction, with symptoms of urgency, weak or intermittent stream, dribbling, daytime voiding frequency of between one and two hours, and nocutria two times per night.  It has not required the wearing of absorbent material, and has not been manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial evaluation of 20 percent, but no higher, for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, from January 1, 2003 through October 28, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2003), Diagnostic Code 5241 (2010).

2.  The criteria for an evaluation in excess of 20 percent for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, since January 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2003), Diagnostic Code 5241 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, from January 1, 2003 through March 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003), Diagnostic Code 5241 (2010).

4.  The criteria for an evaluation in excess of 20 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, since March 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003), Diagnostic Code 5241 (2010).

5.  The criteria for an initial evaluation in excess of 20 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims for service connection for prostatitis, cervical and thoracolumbar spine disorders were granted by the RO's December 2002 rating decision.  The December 2002 rating decision assigned each of these conditions separate initial evaluations of 10 percent, effective from January 1, 2003.  The Veteran timely appealed the RO's decision seeking increased initial evaluations for each condition.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the Veteran's claims on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA spine and genitourinary examinations in May 2006 and March 2010.  The VA examiners conducting these examinations had reviewed the Veteran's claims file, and the examination reports included historical summaries of the Veteran's disabilities.  These VA examinations also included complete physical examinations detailing all of the various manifestations of the Veteran's prostatitis and spine disorders.  Finally, the VA examination reports included a rationale for all of the conclusions reached therein.  Accordingly, the Board has determined that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the Veteran has not claimed that any of these examinations was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues on appeal is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking increased initial evaluations for his service-connected prostatitis, cervical and thoracolumbar spine disorders.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

I.  Spine Disorders

During the course of this appeal, the applicable criteria used in rating the Veteran's spine disorders were amended under changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO has addressed the Veteran's claims for increase under the criteria effective on January 1, 2003, and the criteria effective on September 26, 2003.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions effective January 1, 2003 and on September 26, 2003 in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

i.  Criteria in Effect Prior to September 26, 2003

Diagnostic Code 5290, in effect before September 26, 2003, was used to evaluate limitation of cervical spine motion.  Pursuant to Diagnostic Code 5290, a slight limitation of motion of the cervical spine warrants a 10 percent disability rating.  A moderate limitation of motion of the cervical spine warrants a 20 percent disability rating.  A 30 percent disability rating, the highest under this code provision, is warranted for a severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003).  Ankylosis of the cervical spine was rated under Diagnostic Code 5287, with 30 percent being assigned for an ankylosed cervical spine in a favorable condition, and a 40 percent disability rating being assigned in an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Codes 5287 (2003).

Diagnostic Code 5292, in effect before September 26, 2003, was used to evaluate limitation of lumbar spine motion.  A 10 percent evaluation was assigned for slight limitation of motion, a 20 percent evaluation was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, was used to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Pursuant to Diagnostic Code 5293, a 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent evaluation was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months.  A 40 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, orthopedic disabilities were evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

ii.  Criteria in Effect Since September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised with reclassification of the diagnostic codes.  

Effective September 26, 2003, the diagnostic code for intervertebral disc syndrome was reclassified as Diagnostic Code 5243.  A 10 percent evaluation was assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, and a 20 percent was for assignment for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment and the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitation episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (3).

The September 2003 regulation amendments also provide a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Diagnostic Code 5241, used in rating spinal fusion, requires consideration of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).

A.  Lumbar Spine Disorder

The RO's December 2002 rating decision granted service connection at a 10 percent initial evaluation for low back degenerative disc disease, effective from January 1, 2003.  The Veteran timely appealed this decision seeking an increased initial evaluation for this condition.

In June 2007, the RO issued a rating decision granting a temporary total disability rating of 100 percent based upon surgical treatment of this condition requiring convalescence, effective from October 29, 2003.  Thereafter, the RO granted an increased evaluation of 20 percent for the Veteran's low back degenerative disc disease, which was recharacterized as status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, effective January 1, 2004. 

Accordingly, the Board will consider the issues of whether the Veteran's service-connected status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine warrants an evaluation in excess of 10 percent, from January 1, 2003 through October 28, 2003, and an evaluation in excess of 20 percent, since January 1, 2004.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

i.  From January 1, 2003 through October 28, 2003

From January 1, 2003 through October 28, 2003, the RO has assigned the Veteran's low back degenerative disc disease an initial evaluation of 10 percent.

In October 2002, a VA general physical examination was conducted.  The report of this examination noted the Veteran's complaints of daily back pain stated to be a 5 on a scale of 0-10.  The report noted that the Veteran was taking approximately two Percocets per day and had missed approximately two weeks of work in the past year due to back pain.  The Veteran reported being quite limited in his ability to do yard work, housework or wash his car, and that any repetitive activity causes flare-ups of back pain, which he indicated occurs once every two weeks.  He also reported that his ability to walk was limited to 10 to 15 minutes, and that he was unable to stand without moving for more than one minute.  Physical examination revealed no CVA tenderness or tenderness over his flanks, and some tenderness to palpation over the paraspinal musculature.  Range of motion testing of the lumbar spine revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  The report noted some discomfort throughout the Veteran's range of motion testing, and that his motor and sensory examinations were entirely normal.  The report concluded with a diagnosis of low back pain secondary to herniated nucleus pulposus L1-2, with degenerative disc disease L1-2, L3-4.

A January 2003 private treatment report noted the Veteran's complaints of increasing pain in the mid to lower lumbar area.  The report noted tenderness along the lumbar spine and paraspinous muscles.  It also noted normal sensory, motor, an deep tendon reflexes throughout the lower extremities.  The report concluded with a diagnosis of multi-level degenerative disk disease.  

A March 2003 private treatment report was received from S. Kitchel, M.D.  The report noted that the Veteran has not had any numbness or weakness in his arms or legs.

A May 2003 private treatment report, received form S. Kitchel, M.D., noted the Veteran's history of ongoing low back and radicular leg pain for the past couple of years.  The Veteran indicated that his low back pain was aggravated by activity.  He also indicated that he has not had any real recent radicular leg pain, and has not had any numbness or weakness in his legs.  Physical examination revealed that his gait and stance were normal, and that he could rise from a chair easily.  Heel and toe walking were also normal, and the report noted mild tenderness over the spinous processes and paraspinal muscle.  Range of motion testing of the lumbar spine revealed forward flexion to 30 degrees, extension to 20 degrees, right flexion to 20 degrees, and left flexion to 20 degrees.  Motor strength testing revealed 5/5 strength throughout his bilateral lower extremities.  The report concluded with an impression of lumbar disc degenerative disease and mechanical back pain.  It also noted Dr. Kitchel's opinion that the Veteran would benefit from a good active therapy, exercise and stretching program.  

Based on this evidence, the Board finds that the Veteran's low back degenerative disc disease, now characterized as status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, warrants a 20 percent initial evaluation, but no more, from January 1, 2003 through October 28, 2003.  The May 2003 private treatment report noted that forward flexion of the lumbar spine was limited to 30 degrees.  The report also noted mild tenderness over the spinous processes and paraspinal muscles.  The October 2002 VA general physical examination noted pain and tenderness to palpation over the paraspinal musculature and some discomfort throughout his range of motion.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine is analogous to a moderate limitation of motion, which warrants a 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In reaching this conclusion, the Board gave full consideration of the effects of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, and incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine is not shown to warrant a rating in excess of 20 percent at any point in time from January 1, 2003 through October 28, 2003.  Throughout this period, the Veteran's lumbosacral spine has exhibited no more than a moderate limitation of motion, consisting of forward flexion ranging from 30 to 80 degrees, with a combined range of motion in excess of 120 years.  The October 2002 VA examination noted that the Veteran's lumbar spine exhibited a range of motion consisting of forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees, rotation to the right and to the left with 20 degrees.  Although the May 2003 treatment report noted forward flexion limited to 30 degrees, the combined range of motion shown in that report was 130 degrees.  Accordingly, a higher rating is not be warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) or 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).  

Moreover, the evidence throughout this period of time indicates that the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine was manifested by normal motor strength, normal sensation, and no incapacitating episodes. Under these circumstances, a rating in excess of 20 percent is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or Diagnostic Code 5241 (2010).

As noted above, in its determination that a 20 percent initial evaluation is warranted for the Veteran's service-connected status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, the Board applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, based on the above discussion, the benefit of the doubt doctrine is not for application with regard to the assignment of a rating in excess of the 20 percent assigned herein from January 1, 2003 through October 28, 2003, as the preponderance of the evidence is against such assignment. See Fenderson v. West, 12 Vet. App. at 126.  

ii.  Since January 1, 2004

Since January 1, 2004, the RO has rated the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine as 20 percent disabling.

An October 2003 operative report revealed that the Veteran underwent complete anterior lumbar diskectomies at L4-L5 and L5-S1; anterior lumbar interbody fusion at L4-L5 and L5-S1; placement Unite interbody fusion cages at L4-L5 and L5-S1; and L5 vertebral body bone marrow aspirate for transplantation.  The hospital discharge report noted post-operative diagnoses of lumbar disk degenerative disease and lumbar spinal canal stensosis.  A December 2003 x-ray examination revealed good alignment of the internal fixation.  The report concluded with a final diagnosis of lumbar arthrodesis.  

A January 2004 post operative treatment report noted that the Veteran was quite pleased with his surgical results, and that he was having none of his old, low back pain.  Objective examination revealed that he was neurologically intact, and that his surgical wound was clean and healed.  X-ray examination revealed good progress toward fusion, and that the adjacent levels appeared stable.  A February 2004 x-ray examination of the thoracic spine revealed minor anterior spurs of the lower thoracic spine.

A March 2004 treatment report was received from S. Kitchel, M.D.  The report noted that the Veteran had not had any real arm or leg pain, and had not had any numbness or weakness in his arms or legs.  Physical examination revealed mild paraspinal tenderness, and normal right and left trunk rotation.  The report concluded, in part, with an impression of thoracic degenerative disc disease.

A December 2004 private treatment report noted the Veteran's complaints of thoracic and low back pain.  A December 2004 MRI examination of the lumbar spine revealed an impression of status post fusion at L4-5 and L5-S1 with gross anatomic alignment; discogenic changes with bulge and loss of disc height and hypertrophic changes at L3-4 which causes right greater than left foraminal narrowing; and disc bulge at T12-L1 with left greater than right neural foraminal narrowing.

An October 2005 private treatment report noted the Veteran's complaints of low back pain and numbness in the leg.  An MRI examination of the thoracic spine was conducted in October 2005.  The report of this examination noted an impression of diffuse disc bulge and spondylosis throughout the thoracic spine, most prominent at T4-5, T5-6, T8-9 and T9-10.  The report noted that while this causes effacement of the central thecal sac at multiple levels, the central capacity is grossly maintained and the foramina are capacious and the nerve roots appeared to exit uninhibited.  

A December 2005 treatment report noted that the Veteran underwent radiofrequency thermocoagulation lesions to the medial branch nerves of the left T3-4 through T7-8 levels, with stereotactic fluoroscopic guidance.  

A December 2005 private treatment report noted the Veteran's complaints of low back pain, right hip pain, and numbness in the right lateral anterior thigh.  Physical examination revealed significant tenderness down the sacroiliac joint, on the right side.  Muscle strength testing was 5/5 in the arms and legs.  Reflex testing revealed hyporeflexia throughout, and sensory examination revealed decreased sensation in the anterior later right thigh, otherwise sensation to pin, light touch and vibration was intact.  

In May 2006, a VA examination of the spine was conducted.  The VA examiner noted that he had reviewed the Veteran's claims file, and the report included a detailed history of the Veteran's low back disorder.  The Veteran reported a constant low grade pain in his lumbar region, with some numbness and radiation into the right buttock and down the anterior aspect of the right thigh.  He also reported flare-ups of pain occurring about once a month, which last for several days.  The report noted that the Veteran had lost no time from work; however, he used to be quite active and was no longer able.  Physical examination revealed slight tenderness over the cervical and lumbar vertebrae.  The report noted a scar over the lumbar spine that was 18 centimeters long and 3 centimeters wide, and it was vertical.  It was flesh-colored, non-tender, without skin breakdown, keloid formation or adhesion to the underlying structures.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 25 degrees.  
The report noted that there was no objective evidence of painful motion, spasm or weakness, and his station and gait were stable.  The VA examiner opined that during flare-ups it was to be expected that the range of motion would be further diminished and this would be due to pain and not weakness, fatigue or incoordination.  Neurological examination revealed strength which was normal bilaterally, without evidence of muscle atrophy and no fasciculation.  Sensation to light touch and pin prick was intact, and straight leg raise testing was negative.  The report concluded with diagnoses of status post L3-4 laminectomy in January 1996, status post L4-5 and L5-S1 fusion in November 2003, and degenerative joint disease of the lumbar and thoracic spine.

A June 2006 private treatment report noted that the Veteran's lumbar spine exhibited flexion to 70 degrees and extension to 15 degrees.  The Veteran reported a history of worsening lower back pain which was constant and at an intensity of 3-4 to 6/10. 

An August 2007 treatment report noted the Veteran's complaints of mid and low back pain for many years.  The Veteran reported that the pain was a little bit worse on the left side.  Physical examination revealed a normal gait and station.  Sensory examination was unremarkable to light touch and needle testing.  The report noted that deep tendon reflexes were intact and symmetric in all four extremities, and that range of motion of the lumbar spine was moderately restricted.  The report noted tenderness along the spine, and to a lesser degree in the lower lumbar area.  The report also noted normal muscle strength and tone, and that there was no focal weakness on individual strength testing.  The Veteran could walk on his heels and toes without difficulty, and straight leg raise testing was negative.  The report described the Veteran's surgical scars as well healed.  

An August 2007 operative report noted that the Veteran underwent a thoracic laminectomy at T5 for placement of a dorsal column stimulator and direct coupling and placement of subcutaneous pulse generator for permanent dorsal column stimulator.  A December 2007 treatment report noted tenderness overlying the T5-T6 area.  A March 2008 treatment report noted the Veteran's complaints of diffuse low back pain which he reported to be a 7 out of 10 in severity.  The report indicated that the Veteran was performing physical therapy.  A May 2008 treatment report noted that his back was normal.  A December 2008 treatment report noted that the Veteran needed increased pain medication.  

In March 2009, he had an intrathecal morphine pump placed for spine pain which has helped some with the pain.  He denied any paresthesia in the legs.  A March 2009 treatment report noted an assessment of spinal stenosis, and that the Veteran should continue to taper his current medications.  A May 2009 treatment report noted the Veteran's complaints of mild lower back pain which was 2/10 in severity.  The report concluded with an assessment of lower back pain.  A June 2009 treatment report noted that the Veteran underwent a bilateral sacroiliac joint injection.  

In March 2010, a VA examination for the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran's lumbar spine disorder.  The Veteran reported constant moderate pain in the mid-thoracic and lower lumbar spine area.  He further indicated that the pain flares up once per week for about 3 to 4 hours, during which the pain level increases to 6 out of 10 in severity and results in additional limitation of motion.  Physical examination revealed the Veteran's gait to be normal.  Motor strength testing was 5/5 throughout the lower extremities, there was normal muscle tone, and no muscle atrophy.  Sensory examination revealed reduced sensations in the right and left lower extremities, and hypoactive reflexes on ankle jerk testing.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The report noted that there was no objective evidence of pain in active range of motion testing, no objective evidence of pain following repetitive motion, and no additional limitation of motion after three repetitions of range of motion testing.  X-ray examination of the lumbar spine revealed the Veteran to be status-post laminectomy and placement of fixation devices, and degenerative disc disease at multiple levels.  The report noted that the Veteran was currently employed and working full time at a desk job.  The report concluded with a diagnosis of chronic lower back pain and failed lower back surgery syndrome.  The report noted that this condition prevents the Veteran from participating in sports, has a severe affect on his exercise and recreation activities; a moderate effect on chores, travel; a mild affect on shopping, bathing, dressing, and toileting; and no affect on his feeding and grooming.

Applying the relevant evidence to all of the diagnostic criteria potentially applicable, the Board concludes that the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine warrants no more than a 20 percent disability evaluation at any time since January 1, 2004.  During this time frame, the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine has been manifested by no more than a moderate limitation of motion, even with full consideration of the effects of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, and incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

The range of motion exhibited by the lumbosacral spine during this period of time consisted of forward flexion ranging from 60 to 80 degrees, extension ranging from 15 to 20 degrees, bilateral lateral flexion ranging from 15 to 20 degrees, left lateral rotation to 40 degrees, and right lateral rotation ranging from 25 to 30 degrees.  The Veteran's strength has consistently been reported as 5/5, with normal muscle tone.  Finally, the most recent VA examination noted that there was no objective evidence of pain in active range of motion testing, no objective evidence of pain following repetitive motion, and no additional limitation of motion after three repetitions of range of motion testing.  Accordingly, there is no distinct period of time since January 2004 in which Veteran's lumbosacral spine exhibited more than a moderate limitation of motion, and a combined range of motion less than 120 degrees.  Accordingly, a higher rating would not be warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) or 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).  The criteria for Diagnostic Code 5241 specifically indicate that they are for application with or without symptoms of pain, stiffness, or aching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Moreover, the evidence throughout this period of time indicates that the Veteran's status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine was manifested by normal motor strength and no incapacitating episodes.  

Under the criteria effective prior to September 23, 2002, intervertebral disc syndrome which was with severe symptoms and recurring attacks was rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).  Aligning these criteria with the Veteran's case, it is clear that his disability would warrant no more than a 20 percent rating under Diagnostic Code 5293.  

Looking to the current criteria for evaluating intervertebral disc syndrome, the Veteran also fares no better.  Intervertebral disc syndrome (preoperatively or postoperatively), found at Diagnostic Code 5243, may be rated either based on limitation or absence of motion under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (the combined ratings table).  As noted above, rating the Veteran's disability under the General Rating Formula based on limitation of motion would not increase the rating here because, again, his combined thoracolumbar range of motion has consistently been at least 135 degrees.  Nor would applying the Formula for Rating Intervertebral Disc Syndrome assist him.  This is because according to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  Higher ratings require more incapacitating episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, including Note 1 (effective September 26, 2003, and without relevant change from the provisions in effect from September 23, 2002, except that the Diagnostic Code for intervertebral disc disease was changed from 5293 to 5243).  At no time is the Veteran shown to have been on prescribed bed rest due to his service-connected disability.  As such, his disability would be noncompensable if rated under Diagnostic Code 5243, Intervertebral Disc Syndrome.  

The Board has further considered whether the Veteran warrants a separate disability rating for the surgical scars on his back.  See generally, Jones v. Principi, 18 Vet. App. 248 (2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, these surgical scars are not shown to be deep, exceed 6 square inches in area, cause limitation of motion, or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2010).  In the absence of such symptomatology, the assignment of a separate evaluation under the respective diagnostic codes is not in order.  See 38 C.F.R. § 4.118.

The Board also points out that the RO's November 2010 decision granted service connection for sensory deficits of the right and left lower extremities, and assigned separate 10 percent initial evaluations for these conditions, effective from March 10, 2010.  As such, the neurological components of the Veteran's lumbar spine disorder have been service-connected and rated separately by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2010).  As the Veteran has not voiced any disagreement regarding these separately rated conditions, these ratings are not currently before the Board.

Under either the old or the new criteria, the Veteran's disability cannot be assigned a higher evaluation.  Under these circumstances, the benefit of the doubt doctrine is not for application with regard to the assignment of ratings in excess of the 20 percent assigned herein from January 1, 2004 as the preponderance of the evidence is against such assignment. See Fenderson v. West, 12 Vet. App. at 126.  

B.  Cervical Spine Disorder

The RO issued a December 2002 rating decision granting service connection at a 10 percent initial evaluation for degenerative changes of the cervical spine, effective from January 1, 2003.  The Veteran timely appealed this decision.

In March 2010, the RO issued a rating decision granting the Veteran's degenerative changes of the cervical spine an increased evaluation of 20 percent, effective from March 10, 2010.  AB v. Brown, 6 Vet. App. 35 (1993).  This decision also recharacterized the Veteran's degenerative changes of the cervical spine status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine.

Accordingly, the Board will consider the issues of whether the Veteran's service-connected status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine warrants an evaluation in excess of 10 percent, from January 1, 2003 through March 9, 2010, and an evaluation in excess of 20 percent, since March 10, 2010.

i.  From January 1, 2003 through March 9, 2010

From January 1, 2003 through March 9, 2010 the RO has assigned the Veteran's status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine a 10 percent disability evaluation.

In June 2007, the RO issued a rating decision granting temporary total disability ratings of 100 percent based upon surgical treatment of this condition requiring convalescence, effective from May 26, 2004 through June 30, 2004, and from March 29, 2005 through April 30, 2005.  As the Veteran has received a total disability rating during these periods of time, they are not for consideration in this appeal.

In October 2002, a VA general physical examination was conducted.  The examination report noted the Veteran's history of neck tightness, without history of trauma, beginning in 1999.  The Veteran indicated that this condition was activity related, and that a flare-up of significant discomfort and involving a decrease in range of motion occurs once every two to three months.  He denied any radicular symptoms.  Physical examination revealed a range of motion consisting of forward flexion to 60 degrees, extension to 75 degrees, lateral flexion to 40 degrees, and bilateral rotation to 50 degrees, with rotation to the right causing some discomfort.  The report noted that reflexes were 2+ and equal throughout, and motor and sensory examinations were entirely normal.  The report concluded with a diagnosis of cervical strain with intermittent recurrence of symptoms.

A February 2004 x-ray examination of the cervical spine revealed moderately severe degenerative disc narrowing at the C5-C6 and C6-C7 discs.  

A March 2004 treatment report was received from S. Kitchel, M.D.  The report noted the Veteran's complaints of pain in the neck and upper back, which was aggravated with motion.  Physical examination revealed the cervical contour to be stiff, and that his cervical musculature was supple.  There was mild tenderness to the spinous processes and paraspinal muscle.  Range of motion testing of the cervical spine revealed flexion to the point of the chin on his chest, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 50 degrees.  Motor strength testing revealed 5/5 strength throughout.  The report concluded with an impression of cervical spondylosis and thoracic disc degenerative disease.  

An April 2004 MRI examination of the cervical spine revealed an impression of moderate spinal stenosis at C4-5, C5-6, C6-7.  A December 2004 MRI examination of the cervical spine revealed an impression of status post fusion from C4 through C7, with spondylosis about the fusion levels, most severe at C6-7 which causes significant foraminal narrowing.  Posterior element hypertrophy was also noted, most prominent at C5-6.

A March 2005 treatment report noted the Veteran's history of cervical degenerative disc disease at multiple levels, C5-C6 and C6-C7.  The Veteran reported severe pain in the neck area and left shoulder blade.  Physical examination revealed muscle strength of 5/5 in the arms and legs, and sensory examination was intact to pin, light touch, and vibration sensory examination.  

A March 2005 operative report noted that the Veteran underwent a medial facetectomy and foraminotomy C6-C7 with metric system.  The report listed a postoperative diagnosis of neuroforamen stenosis, C6-C7 with radiculopathy.

In May 2006, a VA examination of the spine was conducted.  The VA examiner noted that he had reviewed the Veteran's claims folder, and the examination report included a detailed medical history of the Veteran's cervical spine disorder.  The Veteran reported a dull discomfort in the cervical spine region, without radiation of the pain.  The report indicated that he takes Oxycotin twice a day for neck and low back pain, and that flare-ups with increasing pain occur about once a month, last several days, and are relieved by resting and taking pain medication.  Physical examination revealed slight tenderness over the cervical and lumbar vertebrae.  There was no objective evidence of painful motion, spasm or weakness.  The Veteran's station and gait were stable.  There was a 4 centimeter by 2 millimeter scar on the left side of his neck and a 2 centimeter by .4 millimeter scar in the posterior neck region on the left.  These scars were flesh-colored, nontender, and without skin breakdown or keloid formation.  Range of motion testing of the cervical spine revealed forward flexion from 0 to 35 degrees, extension from 0 to 35 degrees, right and left lateral flexion from 0 to 20 degrees, and right and left lateral rotation from 0 to 45 degrees.  Further range of motion was limited due to pain and stiffness.  Neurological examination revealed his strength to be normal, bilaterally, with no evidence of muscle atrophy or fasciculation.  Sensation to light touch and pinprick were intact.  The report concluded with an impression of status post C4-5, C5-6, C6-7 fusion in May 2004; status post C6-7 facetectomy and foraminotomy; and degenerative joint disease of the cervical spine.

A June 2006 private treatment report noted that the Veteran's cervical spine exhibited flexion to 30 degrees and extension to 30 degrees.  

An August 2007 treatment report noted the Veteran's complaints of mid and low back pain for many years.  The Veteran reported that the pain was a little bit worse on the left side.  Physical examination revealed a normal gait and station.  Sensory examination was unremarkable to light touch and needle testing.  The report noted that deep tendon reflexes were intact and symmetric in all four extremities.  Range of motion testing of the cervical spine revealed moderate limitations.  The report noted tenderness along the spine, and to a lesser degree in the lower lumbar area.  The report noted findings of normal muscle strength and tone, and there was no focal weakness on individual strength testing.  The Veteran could walk on his heels and toes without difficulty, and straight leg raise testing was negative.  The report described the Veteran's surgical scars as well healed.  

A September 2008 treatment report noted the Veteran's complaints of mid and upper back pain status-post multiple spine surgeries.  The report concluded with an assessment of chronic pain status post multiple spine surgeries, non-functioning SCS paddle lead.  Later that same month, the Veteran underwent an attempted revision of spinal cord stimulator.  The operative report noted findings of normal subcutaneous tissues, and concluded with a post-operative diagnosis of psot-laminectomy syndrome.  

In March 2009, the Veteran underwent an intrathecal Opiod implantation.  The report noted that the pump was set to infuse 0.48 milligrams of morphine a day.  The operative report concluded with a diagnosis of chronic pain.

After reviewing the evidence of record and all of the diagnostic criteria potentially application, the Board concludes that the Veteran's degenerative changes in the cervical spine, now characterized as status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, does not warranted an evaluation in excess of 10 percent during any distinct period of time from January 1, 2003 through March 9, 2010.

From January 1, 2003 through March 9, 2010, the Veteran's cervical spine disorder has been manifested by no more than a slight limitation of motion.  The range of motion exhibited by the Veteran's cervical spine has consisted of forward flexion ranging from 30 to 60 degrees, with a combined range of cervical spine motion from 200 to 315 degrees.  Throughout this period, the Veteran's motor strength has been listed as normal, and there is no showing of muscle atrophy.  The Board also finds the current rating to be consistent with the Veteran's complaints of pain and functional loss relating to this condition.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

As the Board has found the Veteran's cervical spine disorder to have been manifested by no more than a slight limitation of motion, a higher evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition, the Veteran's cervical spine has exhibited forward flexion of 30 degrees or more, and a combined range of motion at 200 degrees or more, throughout this period.  As such, a rating in excess of 10 percent would not be warranted pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).  

Moreover, the evidence throughout this period of time indicates that the Veteran's
cervical spine was manifested by normal motor strength, normal sensation, and no incapacitating episodes.  Under these circumstances, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or Diagnostic Code 5241 (2010).

The preponderance of the evidence of record does not meet the criteria for a rating in excess of 10 percent for the disability at issue at any time from January 1, 2003 through March 9, 2010, and therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

ii.  Since March 10, 2010

Since March 10, 2010, the RO has assigned a 20 percent disability evaluation for the Veteran's status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine.

A VA examination of the spine was conducted on March 10, 2010.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The examination report included a history of this condition, and recorded the Veteran's complaints of intermittent neck pain, around 50 percent of the time, at a severity of 3-4 out of 10 with medication.  The Veteran further indicated that the pain flares up to a severity of 5-6 out of 10 every 2 to 3 days, and these flare ups last up to 5 hours.  He denied having any paresthesia in the upper extremities, and reported dull throbbing pain down into his shoulders.  Physical examination revealed no muscle spasm, atrophy, guarding or weakness.  There was pain on motion and tenderness.  Motor strength testing was 5/5 throughout the upper extremities, and sensory examination of the upper extremities revealed normal findings.  Range of motion testing of the cervical spine revealed flexion to 25 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degree, and bilateral lateral rotation to 30 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-ray examination revealed anterior fixation of C4, C5, C6 and C7, with normal alignment.  The report concluded with a diagnosis of chronic neck pain, status post cervical spine surgeries, times 2, due to degenerative joint disease in the lumbar spine.  The report noted that this condition has a severe affect of the Veteran's ability to participate in sports; a moderate affect on his ability to exercise and recreation; and a mild affect on his chores, shopping, travelling, bathing, and dressing.

After reviewing the evidence of record and all of the diagnostic criteria potentially application, the Board concludes that the Veteran's status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, does not warrant an evaluation in excess of 20 percent during any distinct period of time since March 10, 2010.  The Veteran's cervical spine disorder has been manifested by no more than a moderate limitation of motion.  Specifically, the March 2010 VA examination of the spine noted that the range of motion exhibited by the Veteran's cervical spine consisted of forward flexion to 25 degrees, with a combined range of motion of 145 degrees.  The report noted that there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  In addition, it listed the Veteran's motor strength as 5/5 throughout the upper extremities, and sensory examination of the upper extremities revealed normal findings.  As such, the Board also finds the currently assigned 10 percent rating to be consistent with the Veteran's complaints of pain and functional loss relating to this condition.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. At 202.   

As the evidence does not show the Veteran's cervical spine disorder to have been manifested by more than a moderate limitation of motion, a higher evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition, the Veteran's cervical spine has exhibited forward flexion of 25 degrees, and a combined range of motion at 145 degrees.  As such, a rating in excess of 20 percent would not be warranted pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003).  

Moreover, the evidence throughout this period of time indicates that the Veteran's
cervical spine was manifested by normal motor strength, normal sensation, and no incapacitating episodes.  Under these circumstances, a rating in excess of 10 percent is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or Diagnostic Code 5241 (2010).

The Board has further considered whether the Veteran warrants a separate disability rating for the surgical scars on his neck.  See generally, Jones v. Principi, 18 Vet. App. 248 (2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, these surgical scars are not shown to be deep, exceed 6 square inches in area, cause limitation of motion, or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2010).  In the absence of such symptomatology, the assignment of a separate evaluation under the respective diagnostic codes is not in order.  See 38 C.F.R. § 4.118.

Based on all the evidence of record, the preponderance of the evidence of record does not meet the criteria for a rating in excess of 20 percent for the disability at issue at any time since March 10, 2010, and therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. at 119.  

II.  Prostatitis

In December 2002, the RO issued a rating decision granting service connection at a 10 percent initial disability evaluation for prostatitis, effective from January 1, 2003.  The Veteran timely appealed this decision.

During the course of this appeal, the RO issued a June 2007 rating decision that granted an increased evaluation of 20 percent for prostatitis, effective from January 1, 2003.  Accordingly, the Board shall now consider whether the Veteran's prostatitis warrants an evaluation in excess of 20 percent from January 1, 2003.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO has assigned the Veteran's prostatitis a 20 percent initial evaluation pursuant to Diagnostic Code 7527.  Diagnostic Code 7527, used in rating prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated according to the symptoms of voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urine frequency, and obstructed voiding.  Under the subcategory of urine leakage, a 20 percent rating is warranted when the condition requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted when the condition requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  The next highest rating, a 60 percent, is warranted when there is evidence of the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

In considering urinary frequency, a 20 percent rating is warranted when there is daytime voiding intervals between two and three hours, or; awakening to void two times per night.  A 40 percent rating is the highest available rating, and is warranted when there is daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.

In considering obstructed voiding, a 30 percent rating is the highest available disability rating and is warranted when there is urinary retention requiring intermittent or continuous catherization.  Id.

The rating criteria for urinary tract infection provides a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.

In October 2002, a VA general physical examination was conducted.  The report noted the Veteran's history of chronic prostatodynia syndrome.  The Veteran reported recurrence of symptoms occurring two to four times a year.  He also reported that he had not used antibiotics for many years for this problem.  He indicated that he was taking Flomax, and that his PSA tests have been normal.  Physical examination revealed the prostate to be normal without fluctuances, and no tenderness.  The report concluded with a diagnosis of prostatodynia with recurrent symptoms.  

An April 2003 private treatment report noted the Veteran's complaints of suprapubic area pain, some decrease in urine stream, and unusual odor to the urine for the past 2 to 3 weeks.  He also reported nocturia 2 to 3 times per night.  The report concluded with a diagnosis of prostatodynia.

A May 2003 treatment report noted the Veteran's complaints of chronic prostatitis, decreased libido, and erectile dysfunction.  The report noted the Veteran's history of three to four attacks per year, during which he gets suprapubic pain, decreased libido, decreased urinary stream, intermittency of urination and nocturia.  Physical examination revealed his prostate to be soft and free of nodules.  Urinalysis was negative with dipstick for blood glucose and protein.  The report concluded with an assessment of decreased libido, decreased erectile ability and chronic nonbacterial prostatitis.

A June 2003 treatment report noted that the Veteran had recently passed a solitary stone.  The report also listed an assessment of hypogonadism based on low testosterone and free testosterone level.  The physician recommended testosterone injections.

An August 2003 treatment report noted that the Veteran received a testosterone injection.  The report concluded with an assessment of hypogonadism treated with testosterone and bladder neck obstructive symptoms, moderate in severity.

In October 2003, the Veteran underwent a cystoscopy which revealed findings of obstructive uropathy.

A February 2004 treatment report noted the Veteran's complaints of low abdominal to suprapubic area pain with some radiation into the groin area.  He also had decreased stream strength and generalized malaise.  The report concluded with an assessment of likely recurrent prostatitis.

An August 2005 treatment report noted that the Veteran was receiving testosterone injections.  The report concluded with an assessment of hypogonadism treated with testosterone and bladder neck obstructive symptoms, moderate in severity.  The Veteran was prescribed an increase in his Flomax medication

In May 2006, a VA genitourinary examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the examination report included a historical summary of this condition.  The examination report noted that the Veteran has chronic prostatodynia syndrome, and prostatitis since 1988.  He reported recurrence of symptoms twice per year, and has not used antibiotics for this condition for many years.  He denied losing any time from work due to this condition.  The report noted that PSA testing was normal.  The Veteran reported having urinary hesitancy, slow stream, and urinary frequency day and night.  The report noted that he was taking Flomax, and did not require catheterization, dilations or draining procedures.  Physical examination revealed the Veteran's penis, testicles and epididymis to be normal, without induration, deformity or tenderness.  Rectal examination revealed normal external sphincter tone.  The prostate was slightly enlarged and somewhat boggy, and quite tender.  There was no evidence of fistula or testicular atrophy.  The report concluded with an impression of chronic prostatitis and erectile dysfunction, secondary to low testosterone level.   

A July 2006 statement from the Veteran indicated that he had two to four episodes or breakdowns annually, and that he had reduced flow when he urinated, and had to urinate frequently at night and in the early morning.

In February 2010, a VA genitourinary examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the examination report included a historical summary of this condition.  The Veteran reported complaints of urinary urgency, weak or intermittent stream, and dribbling.  He denied having any urinary symptoms of hesitancy, difficulty starting stream,  straining to urinate, urinary leakage, or history of recurrent urinary tract infections.  He reported a daytime urinary frequency interval of 1 to 2 hours, and nocturia 2 times per night.  Physical examination revealed a normal prostate, penis and testicles.  The report concluded with diagnosis of benign prostatitis hyperplasia, resulting in no significant effects on his general occupational capacity, and mild effects on his activities of shopping, recreation and travelling.   

A July 2010 VA genitourinary examination addendum noted that the Veteran was not currently being treated for this condition.  The report noted that the Veteran's bacterial prostatitis has no significant effects on his occupational or usual daily activities.  The report also noted that his benign prostatic hyperplasia has significant effects on his occupational abilities due to the frequency of urination.  The VA examiner noted that the Veteran's bacterial prostatitis has occurred with diminished frequency, and it is unrelated to the Veteran's more recent symptoms of bladder obstruction.  The VA examiner also noted that the Veteran's benign prostatitis hyperplasia is not related to his prior history of prostatitis, and his erectile dysfunction appears to be associated with the onset of hypertension.  

The Board finds that the Veteran's voiding dysfunction is the most predominant 
Symptom of his service-connected prostatitis, but shall consider whether a higher rating is available as a voiding dysfunction or urinary tract infection.

Voiding dysfunction is evaluated under the three subcategories of urine leakage, urine frequency, and obstructed voiding.  Under the subcategory of urine leakage, continual urine leakage, post surgical urinary diversion, urinary incontinence, and stress incontinence are assigned a 20 percent evaluation when the disability requires the wearing of absorbent material which must be changed less than 2 times per day.  The next highest rating, a 40 percent disability rating is warranted when the disability requires the wearing of absorbent material which must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a (2010).

In considering urinary frequency, a 20 percent rating is warranted when there is daytime voiding interval between one and two hours, or; awakening to void three to four time per night.  The next highest rating, a 40 percent rating, is warranted when there is daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding warrants a 30 percent disability rating when there is urinary retention requiring intermittent or continuous catherization.  Id.

Urinary tract infection warrants a 10 percent evaluation when the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  38 C.F.R. § 4.115a (2010).  The maximum 30 percent evaluation is warranted when there is recurrent symptomatic infection, requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.  Although it is not the case here, if poor renal function is present, the symptoms must be rated under renal dysfunction.  Id.

After reviewing the evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service-connected prostatitis.  

The Veteran's prostatitis has been manifested predominantly by a voiding dysfunction, with symptoms of urgency, weak or intermittent stream, dribbling, daytime voiding frequency of between one and two hours, and nocutria two times per night.  It does not require the wearing of absorbent material, and is not manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.

The Veteran's prostatitis is not shown to require the wearing of absorbent materials.  The daytime voiding interval is not less than once per hour, and he is not shown to awaken to void five or more times per night.  In addition, there is no evidence of urinary retention requiring intermittent or continuous catheterization.  Finally, there is no evidence documenting a urinary tract infection in recent years.

The Board also notes that the RO's June 2008 rating decision has granted service connection for erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ.  

Because the evidence does not satisfy the criteria for the next highest evaluation for the Veteran's service-connected recurrent prostatitis at any time since the initial grant of service connection, the preponderance of the evidence is against the Veteran's claim.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extra Schedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

With respect to the Veteran's service-connected spine disorders, the Board finds that the Veteran's disability picture is not as unusual or exceptional in nature as to render the assigned evaluation inadequate.  Specifically, the criteria used to evaluate the Veteran's spine disorders, both before and after September 23, 2003, include consideration of the range of motion exhibited, the strength and functioning of the spine, as well as orthopedic and neurological manifestations of these conditions.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5290, 5292, 5293 (2003), Diagnostic Code 5241 (2010).  Higher evaluations are available for each of these conditions and would be assigned if the required manifestations shown met the criteria listed.  Moreover, the evaluations which have been assigned were based upon the manifestations of these conditions reasonably described under the pertinent diagnostic codes.  Accordingly, the Board finds the schedule evaluations assigned to the Veteran's spine disorders to be adequate and no referral is required.  

With respect to his service-connected prostatitis, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent disability rating inadequate.  The symptoms of the Veteran's prostatitis are contemplated under Diagnostic Code 7527, which requires that the condition be rated according to the symptoms of voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).
The criteria for a 10 percent rating reasonably describe the Veteran's disability level as a result of his prostatitis and symptomatology during this time and, therefore, a schedular evaluation is adequate and no referral is required.  See id.


ORDER

An initial evaluation of 20 percent, but no more, for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, from January 1, 2003 through October 28, 2003, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for status post L4-5 and L5-S1 fusion with degenerative joint disease of the lumbar and thoracic spine, since January 1, 2004, is denied.

An initial evaluation in excess of 10 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, from January 1, 2003 through March 9, 2010, is denied.

An evaluation in excess of 20 percent for status post C5-6, C6-7 fusion, and C6-7 facetectomy and foraminotomy with degenerative joint disease of the cervical spine, since March 10, 2010, is denied.

An initial evaluation in excess of 20 percent for prostatitis is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


